 

Execution Copy

 

Exhibit 10.34(a)

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT dated as of August 24, 2004
(the “Amendment”) by and among CERTEGY INC., a Georgia corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (the “Lenders”), Wachovia Bank, National Association, as
syndication agent, Bank of America, N.A., as documentation agent and SUNTRUST
BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Revolving Credit Agreement dated as of September 3, 2003, by and
among the Borrower, the Administrative Agent and the other Lenders (the “Credit
Agreement”; all capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement), pursuant to which the Lenders have
made available certain financial accommodations to the Borrower and certain
designated subsidiaries of the Borrower;

 

WHEREAS, the parties wish to amend the Credit Agreement, but only on the terms
and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1. Amendments.

 

(a) The Credit Agreement is hereby amended by deleting the definition of
“Acquisition” in Section 1.1 and inserting in lieu thereof the following:

 

“Acquisition” shall mean any acquisition, whether by stock purchase, asset
purchase, merger, consolidation or otherwise of all or substantially all of the
capital stock or assets of a Person or the acquisition of a business line of a
Person. For the avoidance of doubt, the purchase price paid, and any debt
incurred or obligations assumed, by a Person in connection with an Acquisition
(along with the related costs and expenses incurred by such Person) shall not be
deemed to be an “Investment” by such Person under the provisions of this
Agreement.

 



--------------------------------------------------------------------------------

(b) The Credit Agreement is hereby further amended by deleting the definition of
“Intercompany Note” in Section 1.1 and inserting in lieu thereof the following:

 

“Intercompany Note” shall mean one or more intercompany notes executed and
delivered by and among the Borrower and/or any of its Subsidiaries in
substantially the form attached hereto as Exhibit E or any other form approved
by the Administrative Agent.

 

(c) The Credit Agreement is hereby further amended by deleting the definition of
“Permitted Investments” in Section 1.1 and inserting in lieu thereof the
following:

 

“Permitted Investments” shall mean:

 

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

 

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

 

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

 

(vi) with respect to investments made by Foreign Subsidiaries, Investments (with
maturities less than one year) of a non-speculative nature which are made with
preservation of principal as the primary objective and in each case in
accordance with normal investment practices for cash management of such Foreign
Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

(d) The Credit Agreement is hereby further amended by deleting the definition of
“Restricted Investment” in Section 1.1 and inserting in lieu thereof the
following:

 

“Restricted Investment” shall mean Investments by the Borrower or any of its
Consolidated Subsidiaries in any Person other than the Borrower and its
Consolidated Subsidiaries. In the event that any Investment made by the Borrower
or any of its Consolidated Subsidiaries is not otherwise permitted under the
provisions of this Agreement, such Investment shall be deemed to be a Restricted
Investment.

 

(e) The Credit Agreement is hereby further amended by deleting the definition of
“Total Acquisition Consideration” in Section 1.1 and inserting in lieu thereof
the following:

 

“Total Acquisition Consideration” shall mean as at the date of any Acquisition:
(a) the sum of, without duplication, (i) the amount of any cash and fair market
value of other property given as consideration, including at such date the
deferred payment of any such amounts, (ii) the amount (determined by using the
outstanding amount or the amount payable at maturity, whichever is greater) of
any obligations for money borrowed incurred, assumed or acquired by the Borrower
or any Subsidiary in connection with such Acquisition, (iii) all amounts paid in
respect of covenants not to compete and consulting agreements that should be
recorded on the financial statements of the Borrower and its Subsidiaries in
accordance with GAAP, and (iv) the aggregate fair market value of all other
consideration given by the Borrower or any Subsidiary (including any shares of
capital stock of the Borrower or any Subsidiary) in connection with such
Acquisition; minus (b) all cash and cash equivalents (as determined in
accordance with GAAP) acquired in connection with such Acquisition as reflected
on a balance sheet for the acquired company or acquired assets, as applicable
(prepared as of the closing date of the Acquisition).

 

(f) The Credit Agreement is hereby further amended by adding the following
definition to Section 1.1 of the Credit Agreement:

 

“Capital Management Subsidiary” shall mean a domestic Wholly-Owned Subsidiary
(direct or indirect) of the Borrower whose activities are limited to making and
maintaining Investments in Subsidiaries of the Borrower and Permitted
Investments and activities incidental thereto.

 

(g) The Credit Agreement is hereby further amended by adding the following
definition to Section 1.1 of the Credit Agreement:

 

“Capital Management Subsidiary Transfer” shall mean one or more transfers on or
prior to September 30, 2004 of Investments by the Borrower and its Consolidated
Subsidiaries to the Capital Management Subsidiary in an aggregate amount not to
exceed $300,000,000.

 

-3-



--------------------------------------------------------------------------------

(h) The Credit Agreement is hereby further amended by deleting Section 4.16 in
its entirety and inserting in lieu thereof the following:

 

“Section 4.16 Investments. As of March 31, 2004, the Borrower and its
Consolidated Subsidiaries have no Investments (other than Permitted
Investments), which individually exceed $1,000,000 or in the aggregate exceed
$10,000,000, except as set forth on Schedule 4.16; provided, however, that where
offsetting Investments exist between any two Persons, Schedule 4.16 may give
effect to the netting of such Investments between those Persons by only
disclosing a single investment by one Person in the other Person.”

 

(i) The Credit Agreement is hereby further amended by adding the following new
Section 4.17 to the end of Article IV:

 

“Section 4.17 Foreign Assets Control Regulations, etc. Neither the making of any
Loan nor the use of the proceeds thereof nor the issuance of any Letter of
Credit will violate (a) the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”) or (c) Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism). Without limiting the foregoing, neither the
Borrower nor any of its Consolidated Subsidiaries is a “blocked person” as
described in Section 1 of such Executive Order.

 

(j) The Credit Agreement is hereby further amended by deleting Section 7.4 in
its entirety and inserting in lieu thereof the following new Section 7.4:

 

Section 7.4. Investments, Loans, Acquisitions, Etc. The Borrower will not, and
will not permit any of its Consolidated Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”, which term shall include all Restricted
Investments but shall exclude all Acquisitions and shall exclude the rendition
of services

 

-4-



--------------------------------------------------------------------------------

and provision of property or any charge therefor), or consummate any
Acquisitions, except:

 

(a) Permitted Investments;

 

(b) Guarantees constituting Indebtedness not prohibited by Section 7.1;
provided, that the aggregate principal amount of Indebtedness of Consolidated
Subsidiaries or any other entity that is Guaranteed by the Borrower or any other
Consolidated Subsidiary shall be subject to the limitations set forth in clauses
(c) and (d) hereof;

 

(c) Investments by (i) the Borrower in its domestic Consolidated Subsidiaries;
(ii) the Borrower and its domestic Consolidated Subsidiaries in all Foreign
Subsidiaries and (iii) all Foreign Subsidiaries in all domestic Consolidated
Subsidiaries and in the Borrower, all to the extent existing on March 31, 2004
and identified on Schedule 4.16 hereof (provided, however, that where offsetting
Investments exist between any two Persons, all such Investments between such
Persons existing on March 31, 2004 shall be deemed permitted under this Section
7.4(c) even though Schedule 4.16 gives effect to the netting of such Investments
between those Persons by disclosing only a single investment by one Person in
the other Person);

 

(d) (i) Investments (other than Investments in Consolidated Subsidiaries in the
form of loans and Investments resulting from the Capital Management Subsidiary
Transfer) made after March 31, 2004 by the Borrower and its Consolidated
Subsidiaries in all Consolidated Subsidiaries (domestic or foreign) and all
Restricted Investments (whether in the form of loans or equity) made at any
time; provided, however, that the Aggregate Net Amount (defined below) of such
Investments and Restricted Investments, without duplication, shall not exceed
$200,000,000.

 

(ii) Investments (including, without limitation, those in the form of loans)
made after March 31, 2004 by the Borrower and its domestic Consolidated
Subsidiaries in all Foreign Subsidiaries; provided, however, that (i) the
Aggregate Net Amount of such Investments made after March 31, 2004 (together
with, but without duplication, all Guarantees made after March 31, 2004 by the
Borrower and its domestic Consolidated Subsidiaries of Indebtedness of all
Foreign Subsidiaries) shall not exceed $100,000,000. To the extent that a
particular Investment is of the

 

-5-



--------------------------------------------------------------------------------

type contemplated by both clause (d)(i) and clause (d)(ii) of this Section 7.4,
it must comply with both such clauses.

 

(iii) Investments made in the form of loans at any time by the Borrower to its
domestic Consolidated Subsidiaries or by any domestic Consolidated Subsidiaries
to the Borrower or its domestic Consolidated Subsidiaries. Any Investments made
by the Borrower or any Consolidated Subsidiary in any Consolidated Subsidiary
(domestic or foreign) in the form of loans shall be permitted only if otherwise
permitted hereunder and evidenced by an Intercompany Note. Any Investments in
the form of loans may be forgiven by the payee thereof, in whole or in part, or
otherwise converted by the payee, in whole or in part, into equity Investments
so long as (y) immediately before and immediately after giving effect to the
forgiveness or conversion of such loans, no Event of Default shall have occurred
and be continuing and (z) the Borrower and its Consolidated Subsidiaries shall
otherwise be in compliance with the limitations on Investments set forth in this
Section 7.4 after giving effect to such forgiveness or conversion.

 

(iv) The term “Aggregate Net Amount” shall mean the sum (whether positive or
negative) of the following Investments maintained by the relevant Person(s)
making such Investments (collectively, the “Investors”) in the other relevant
Person(s) (collectively, the “Investees”): (a) with respect to equity
Investments, if applicable, the amount of the equity Investments made by the
subject Investors in the subject Investees after March 31, 2004 (determined at
book value as of the dates such Investments are made) less the amount of any
cash dividends or other cash distributions distributed by the subject Investees
to the subject Investors after March 31, 2004 in respect of the subject
Investees’ equity interests plus (without duplication) the amount of any loans
to the subject Investees which are forgiven or otherwise converted into equity;
(b) with respect to Investments in the form of loans, if applicable, the
principal amount advanced by the subject Investors to the subject Investees
after March 31, 2004 less the amount of all principal payments made by the
subject Investees to the subject Investors after March 31, 2004 in respect of
loans less (without duplication) the amount of any loans to the subject
Investees which are forgiven or otherwise converted into equity; and (c) with
respect to debt Investments in the form of guarantees of Indebtedness of the
subject Investees by the subject Investors, the face amount of the guaranties
made after March 31, 2004, less the face amount of any guaranties that expire or
are cancelled (to the extent not drawn upon) after March 31, 2004 (if any
guaranty is

 

-6-



--------------------------------------------------------------------------------

drawn upon, then, to the extent of such drawing, it shall be considered a debt
Investment). Notwithstanding the foregoing, to the extent that either (i) the
amount of cash dividends or other cash distributions exceeds the amount of
equity Investments otherwise made by any Investor in any subject Investee or
(ii) the principal amount of debt repaid by any Investee exceeds the principal
amount advanced to the subject Investee by the subject Investor, then, in either
case, such excess shall not be applied to reduce the Aggregate Net Amount of
Investment in any other Investee. In calculating the Aggregate Net Amount of
Investments in any Investees, there will be excluded from such calculation (i)
any amount that is contributed from the proceeds of equity issuances of the
Borrower consummated after March 31, 2004 and (ii) the contribution to any
Investee of capital stock of the Borrower held in treasury on March 31, 2004 or
any contributions to any Investee of the proceeds from any transfer thereof by
the Borrower or any other Investee.

 

(v) The calculation of the Aggregate Net Amount of all Investments made in any
Multi-Tier Investment Transaction (defined below) shall not be done in a
duplicative manner. “Multi-Tier Investment Transaction” shall mean any series of
Investments made involving Borrower and/or any of its Consolidated Subsidiaries
over any period of not more than 90 days where Borrower deems the proceeds of
the initial Investment (the “Initial Investment”) to have been used to make one
or more subsequent Investments (each a “Subsequent Investment”); provided,
however, that each such Subsequent Investment shall be deemed not to exceed the
amount of the Initial Investment or Subsequent Investment, as applicable, that
immediately precedes it in such series. The calculation of the Aggregate Net
Amount of the Investments made in any Multi-Tier Investment Transaction as it
relates to the usage of the equity Investment basket and the foreign Investment
basket in the respective subsections (d)(i) and (d)(ii) of this Section 7.4
shall be performed so that once any portion of the Initial Investment or any
Subsequent Investment is applied in a way that constitutes usage of the
applicable basket (such application being defined herein as an “Initial Basket
Application”), all subsequent applications of such portion that would otherwise
constitute usage of that basket (such application being defined herein as a
“Subsequent Basket Exemption”) are disregarded in the calculation of the usage
of such basket. Furthermore, no return on any Subsequent Investment that
constitutes a Subsequent Basket Exemption shall reduce the Aggregate Net Amount
of the basket usage of the Investments

 

-7-



--------------------------------------------------------------------------------

involved in any Multi-Tier Investment Transaction unless such return is also
distributed as a return on the related Initial Investment or Subsequent
Investment, as applicable, constituting the Initial Basket Application (and
until so distributed, such return shall be available for reinvestment as another
Subsequent Basket Exemption).

 

(e) loans or advances to employees, officers or directors of the Borrower or any
Consolidated Subsidiary in the ordinary course of business for travel,
relocation and other business related expenses;

 

(f) Hedging Agreements permitted by Section 7.10;

 

(g) Permitted Acquisitions;

 

(h) Permitted Securitization Subsidiaries;

 

(i) Investments by Foreign Subsidiaries in other Foreign Subsidiaries, including
transfers of such Investments between Foreign Subsidiaries (without regard to
the limitations set forth in subsection (d) of this Section 7.4);

 

(j) Investments transferred to Capital Management Subsidiary as a result of the
Capital Management Subsidiary Transfer;

 

(k) Investments by Borrower or any domestic Consolidated Subsidiary in any other
domestic Consolidated Subsidiary to the extent consisting of any contribution of
the contributors’ holdings of equity interests in any other domestic
Consolidated Subsidiary; and

 

(l) Investments by Borrower or any domestic Consolidated Subsidiary in any other
Consolidated Subsidiary (domestic or foreign) to the extent consisting of any
contribution of the contributors’ holdings of equity interests in any Foreign
Subsidiary.

 

-8-



--------------------------------------------------------------------------------

(k) The Credit Agreement is hereby further amended by deleting Section 7.5 and
substituting in lieu thereof the following new Section 7.5:

 

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Consolidated Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any options, warrants, or other rights to purchase such common stock or such
Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except for (i) dividends payable by the Borrower solely in shares of
any class of its common stock, (ii) Restricted Payments made by any Consolidated
Subsidiary or any Permitted Securitization Subsidiary to the Borrower or to
another Consolidated Subsidiary or, in the case of a Permitted Securitization
Subsidiary, any Consolidated Subsidiary, (iii) cash dividends paid on, and cash
redemptions of, the common stock of the Borrower and (iv) dividends and
distributions made with respect to, and redemptions of, any stock of any
Consolidated Subsidiary; provided, that, in each case, no Event of Default has
occurred and is continuing at the time such dividend is paid or redemption is
made or would be caused thereby.

 

(l) The Credit Agreement is hereby further amended by deleting Section 7.6 and
substituting in lieu thereof the following new Section 7.6:

 

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Consolidated Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Consolidated Subsidiary, issue or
sell any shares of such Consolidated Subsidiary’s common stock to any Person
other than the Borrower or any Wholly-Owned Subsidiary of the Borrower (or to
qualify directors if required by applicable law), except:

 

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

 

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

 

(c) the sale of any receivables and related property to one or more Permitted
Securitization Subsidiaries so long as such sale is made in connection with a
Permitted Securitization Transaction;

 

-9-



--------------------------------------------------------------------------------

(d) transfers made as part of Acquisitions and Investments permitted under
Section 7.4 hereof; and

 

(e) the sale or other disposition of such assets (which may include the capital
stock of any Subsidiary of the Borrower or all or substantially all of the
assets of any Subsidiary of the Borrower) so long as (i) the aggregate
Consolidated EBIT attributable to assets which are disposed of in any fiscal
year of the Borrower does not exceed 10% of the Consolidated EBIT for the
immediately preceding fiscal year and (ii) the aggregate amount of assets
(determined at book value in accordance with GAAP) which are disposed of in any
fiscal year of the Borrower do not exceed in the aggregate 10% of the
Consolidated Total Assets as of the end of the immediately preceding fiscal
year.

 

(m) The Credit Agreement is hereby further amended by adding the following new
Section 7.12 to the end of Article VII:

 

Section 7.12. Capital Management Subsidiary. The Borrower will not permit its
Capital Management Subsidiary to engage in any business other than making
Investments (including Permitted Investments) and activities incidental thereto.
Unless otherwise permitted by the Administrative Agent, the Capital Management
Subsidiary shall not own any material assets other than Investments (including
Permitted Investments) and not incur any Indebtedness other than Indebtedness to
the Borrower or any of its Subsidiaries or in connection with the making of
Permitted Investments. The Administrative Agent shall provide prompt notice to
each of the Lenders following any consent given under this Section 7.12.

 

(n) The Credit Agreement is hereby further amended by deleting Schedule 4.16 and
inserting in lieu thereof the new Schedule 4.16 attached hereto.

 

(o) The Credit Agreement is hereby further amended by deleting Exhibit E and
inserting in lieu thereof the new Exhibit E attached hereto.

 

-10-



--------------------------------------------------------------------------------

Section 2. Benefits of Loan Documents.

 

Each reference to the Credit Agreement in any of the Loan Documents shall be
deemed to be a reference to the Credit Agreement as amended by this Amendment,
and as the Credit Agreement may from time to time be further amended,
supplemented, restated or otherwise modified in the future by one or more other
written amendments or supplemental or modification agreements entered into
pursuant to the applicable provisions thereof.

 

Section 3. Conditions to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to the condition precedent that each of the following be
received by the Administrative Agent (unless otherwise waived in writing by the
Administrative Agent), each of which shall be satisfactory in form and substance
to the Administrative Agent:

 

(a) this Amendment executed by the Borrower, the Administrative Agent and the
Required Lenders; and

 

(b) such other approvals, opinions or documents as the Administrative Agent may
reasonably request.

 

Section 4. Representations. The Borrower represents to the Lenders that:

 

(a) The execution, delivery and performance by the Borrower of this Amendment,
(i) does not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect or where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (ii) will not violate any applicable law or regulation
or any order of any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect, (iii) will not violate the charter, by-laws or
other organizational documents of the Borrower or any of its Consolidated
Subsidiaries, (iv) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Consolidated Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Consolidated Subsidiaries and (v) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Consolidated
Subsidiaries, except Liens (if any) created under the Loan Documents.

 

(b) The execution, delivery and performance by the Borrower of this Amendment is
within the Borrower’s organizational powers and has been duly authorized by all
necessary organizational, and if required, stockholder action. This Amendment
has been duly executed and delivered by the Borrower, and constitutes the valid
and binding obligation of the Borrower, enforceable against it in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or

 

-11-



--------------------------------------------------------------------------------

similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

(c) Immediately after giving effect to this Amendment, no Default or Event of
Default exists.

 

Section 5. Reaffirmation. The Borrower hereby repeats and reaffirms all
representations and warranties made by the Borrower in the Credit Agreement (as
revised by this Amendment) and the other Loan Documents to which it is a party
as of the date hereof with the same force and effect as if such representations
and warranties were set forth in this Amendment in full except to the extent
such representations expressly relate to an earlier date or have been updated to
the extent permitted by the Credit Agreement (as revised by this Amendment).

 

Section 6. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

 

Section 8. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement shall remain in full force and effect. Notwithstanding
anything to the contrary in any Loan Document, the Administrative Agent and the
Lenders hereby consent to all Investments made by the Borrower and its
Consolidated Subsidiaries on or prior to March 31, 2004; provided, however,
that, with respect to any of such Investments that remained in existence on
March 31, 2004, such consent shall not extend to those Investments required to
be disclosed on Schedule 4.16 and not disclosed thereon.

 

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties.

 

[Signatures on following page]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to Revolving
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

CERTEGY INC. By        

Name:

   

Title:

 

SUNTRUST BANK as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender

By

   

Name:

 

Brian K. Peters

Title:

 

Managing Director

 

WACHOVIA BANK, NATIONAL ASSOCIATION as Syndication Agent and as a Lender

By

   

Name:

   

Title:

   

 

BANK OF AMERICA, N.A. as Documentation Agent and as a Lender

By

   

Name:

   

Title:

   

 

FLEET NATIONAL BANK as a Lender

By

   

Name:

   

Title:

   

 

[Signatures Continued on Next Page]

 

-13-



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Revolving Credit Agreement – Certegy]

 

BNP PARIBAS as a Lender

By

   

Name:

   

Title:

   

By

   

Name:

   

Title:

   

 

SUMITOMO MITSUI BANKING CORPORATION as a Lender

By

   

Name:

   

Title:

   

 

MELLON BANK N.A. as a Lender

By

   

Name:

   

Title:

   

 

CALYON NEW YORK BRANCH as a Lender

By

   

Name:

   

Title:

   

By

   

Name:

   

Title:

   

 

-14-



--------------------------------------------------------------------------------

 

EXHIBIT E

 

MASTER INTERCOMPANY NOTE

 

August     , 2004

 

FOR VALUE RECEIVED, each of the parties hereto, in its capacity as a borrower
(each, in such capacity, an “Intercompany Borrower”), hereby promises to pay to
the order of each of the other parties hereto, in its capacity as a lender
(each, in such capacity, an “Intercompany Lender”), as applicable, the unpaid
principal amount of advances made by the applicable Intercompany Lender to the
applicable Intercompany Borrower from time to time as shown on the general
ledger of the applicable Intercompany Lender at such time, unless previously
paid in full, ON DEMAND, and to pay interest on such unpaid principal amount for
each day such amount shall remain outstanding at the interest rate agreed to by
the applicable Intercompany Borrower and the applicable Intercompany Lender from
time to time with such interest payable at such times as may be required the
applicable Intercompany Lender.

 

It is contemplated that the parties to this Master Intercompany Note shall be
Certegy Capital, Inc., a Georgia corporation (“Capital”), Certegy Inc., a
Georgia corporation (“Certegy”), and certain of Certegy’s direct and indirect
subsidiaries, as they may exist from time to time. Additional parties may be
added to this Master Intercompany Note by the execution and delivery of a
Joinder to Master Intercompany Note substantially in the form attached hereto as
Exhibit A (or in such other form as may be approved by Capital, in its sole
discretion). Any of the parties to this Master Intercompany Note may be removed
as parties hereto at any time by the execution and delivery of a Withdrawal from
Master Intercompany Note substantially in the form attached hereto as Exhibit B
(or in such other form as may be approved by Capital, in its sole discretion);
provided, however, that (i) neither Certegy nor Capital may be removed unless
all then remaining parties to this Master Intercompany Note are removed and this
Master Intercompany Note is cancelled and (ii) unless this Master Intercompany
Note is cancelled, no party hereto may be removed from this Master Intercompany
Note at any time when either (a) such party remains indebted to another party
hereto for money borrowed or (b) such party is owed money by another party
hereto for money borrowed (unless in the case of either clause (a) or (b) above,
the remaining indebtedness is then separately documented by a promissory note
between the relevant parties).

 

Presentment, demand, protest and notice of dishonor are hereby waived by the
parties hereto.

 

This Master Intercompany Note is one of the Intercompany Notes referred to in
that certain Revolving Credit Agreement dated as of September 3, 2003, by and
among Certegy, the lenders from time to time a party thereto, Wachovia Bank,
N.A., as syndication agent, Bank of America, N.A., as documentation agent, and
SunTrust Bank, as administrative agent (as amended or otherwise modified from
time to time, the “Credit Agreement”) and is made in accordance with the
provisions of Section 7.4 thereof.

 



--------------------------------------------------------------------------------

This Master Intercompany Note may be executed in counterparts and delivered by
facsimile transmission with the same effect as if all parties hereto originally
executed the same copy hereof and such originally executed copy hereof were
delivered to all parties hereto.

 

THIS MASTER INTERCOMPANY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Master
Intercompany Note as of the date of issuance first above written.

 

CERTEGY INC.

     

CERTEGY CAPITAL, INC.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

 



--------------------------------------------------------------------------------

[ENTITY NAME]

     

[ENTITY NAME]

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

 



--------------------------------------------------------------------------------

 

EXHIBIT A

TO

MASTER INTERCOMPANY NOTE

 

FORM OF JOINDER TO MASTER INTERCOMPANY NOTE

 

JOINDER TO MASTER INTERCOMPANY NOTE

 

THIS JOINDER TO MASTER INTERCOMPANY NOTE (“Joinder”) is made by the undersigned
(collectively, the “Additional Party”) as of                     , 20    , and
supplements that certain Master Intercompany Note dated as of August     , 2004
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, and as subject to this and any other joinder thereto or withdrawal
therefrom, the “Master Intercompany Note”) by and among Certegy Capital, Inc.,
Certegy Inc. and the other parties thereto as borrowers and lenders.

 

Reference is made to that certain Revolving Credit Agreement dated as of
September 3, 2003, by and among Certegy, the lenders from time to time a party
thereto, Wachovia Bank, N.A., as syndication agent, Bank of America, N.A., as
documentation agent, and SunTrust Bank, as administrative agent (as amended or
otherwise modified from time to time, the “Credit Agreement”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Master Intercompany Note, and if not
defined therein, shall have the meanings ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 7.4 of the Credit Agreement, the Additional Party is
required to enter into the Master Intercompany Note on or prior to the time that
certain investments are made between the Additional Party and one or more other
parties to the Master Intercompany Note. The Master Intercompany Note provides
that additional parties may become parties under the Master Intercompany Note by
execution and delivery of an instrument substantially in the form of this
Joinder.

 

In accordance with the Master Intercompany Note, the Additional Party by its
signature below becomes a party to the Master Intercompany Note with the same
force and effect as if originally named therein as a party thereto and the
Additional Party hereby agrees to all the terms thereof. Each reference to an
“Intercompany Borrower” or an “Intercompany Lender” in the Master Intercompany
Note shall be deemed to include the Additional Party, as applicable, in its
appropriate capacity. The Master Intercompany Note is hereby incorporated by
reference.

 

This Joinder may be executed in counterparts and delivered by facsimile
transmission with the same effect as if all parties hereto originally executed
the same copy hereof and such originally executed copy hereof were delivered to
Capital. This Joinder shall become effective as of the date first set forth
above upon delivery to Capital of a copy of this Joinder that bears the
signature of the Additional Party.

 



--------------------------------------------------------------------------------

Except as expressly supplemented hereby, the Master Intercompany Note shall
remain in full force and effect.

 

THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, the Additional Party has duly executed this Joinder as of
the day and year first above written.

 

[NAME OF ADDITIONAL PARTY]

By:

   

Name:

   

Title:

   

 

[add any further Additional Party signature blocks here]

 



--------------------------------------------------------------------------------

 

Execution Copy

 

EXHIBIT B

TO

MASTER INTERCOMPANY NOTE

 

FORM OF WITHDRAWAL FROM MASTER INTERCOMPANY NOTE

 

WITHDRAWAL FROM MASTER INTERCOMPANY NOTE

 

THIS WITHDRAWAL FROM MASTER INTERCOMPANY NOTE (“Withdrawal”) is made by the
undersigned (collectively, the “Withdrawing Party”) as of                     ,
20    , and supplements that certain Master Intercompany Note dated as of August
    , 2004 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, and as subject to this and any other joinder thereto
or withdrawal therefrom, the “Master Intercompany Note”) by and among Certegy
Capital, Inc., Certegy Inc. and the other parties thereto as borrowers and
lenders.

 

Reference is made to that certain Revolving Credit Agreement dated as of
September 3, 2003, by and among Certegy, the lenders from time to time a party
thereto, Wachovia Bank, N.A., as syndication agent, Bank of America, N.A., as
documentation agent, and SunTrust Bank, as administrative agent (as amended or
otherwise modified from time to time, the “Credit Agreement”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Master Intercompany Note, and if not
defined therein, shall have the meanings ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 7.4 of the Credit Agreement, the Withdrawing Party was
required to enter into the Master Intercompany Note on or prior to the time that
certain investments were to be made between the Withdrawing Party and one or
more other parties to the Master Intercompany Note. The Master Intercompany Note
provides that existing parties thereto may withdraw therefrom upon the
satisfaction of certain conditions and the execution and delivery of an
instrument substantially in the form of this Withdrawal.

 

In accordance with the Master Intercompany Note, the Withdrawing Party by its
signature below hereby withdraws from the Master Intercompany Note, effective as
of the date recited in Capital’s acceptance hereof below.

 

This Withdrawal may be executed in counterparts and delivered by facsimile
transmission with the same effect as if all parties hereto originally executed
the same copy hereof and such originally executed copy hereof were delivered to
Capital.

 

Except as against the Withdrawing Party from and after the effectiveness of this
Withdrawal, the Master Intercompany Note shall remain in full force and effect.

 



--------------------------------------------------------------------------------

THIS WITHDRAWAL SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, the Withdrawing Party has duly executed this Withdrawal as
of the day and year first above written.

 

[NAME OF WITHDRAWING PARTY]

By:

   

Name:

   

Title:

   

 

[add any further Withdrawing Party signature blocks here]

 

Accepted as of the      day of                     , 20    , by

 

CERTEGY CAPITAL, INC.

By:

   

Name:

   

Title:

   

 